Case 3:19-cv-01671-BR   Document 31-15   Filed 10/21/19   Page 1 of 2




                        EXHIBIT SB
    Case 3:19-cv-01671-BR                    Document 31-15   Filed 10/21/19   Page 2 of 2

      18:18

    (2                     ...., Thomas Rolin
             ,,..,,.. .... ,   _.,                                         0()
                                     auv6s8nKs o nc 15:21


                       We need to keep the amis Integrity mate
                       otherwise I am afraid things cannot work
                       here                              05:38 ../✓


    Again I have been told to not get
    involved by both wisdom and 24 vision
    so you won't get anything useful from
    me                                  05:39

f   He tells me she is already fixed
    elsewhere

                                       You can tell them that bunkers are
                                       coming due                  05:39 ../✓

1
    And all communication cut off with DBS
                                                                       05:39

    I will          05:40


                                          So 24 vision has the ship or not?
                                                                               05-40 ../✓ _


    Don't think so - but again I have been
    cut off completely so not sure     05:41

    He tells me ship is gone                            05:41


                      Well Thomas we have paid in time and
                      the vessel is already fixed.    05:43 ../✓
